Citation Nr: 0836690	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial evaluation in 
excess of 10 percent for his service-connected asbestosis.  
He contends that this condition is manifested by a consistent 
cough and noticeable shortness of breath.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.  Specifically, the Board finds 
that additional medical development is needed before it can 
adjudicate the veteran's claim of entitlement to an increased 
initial evaluation for asbestosis.

The criteria for rating asbestosis involve an assessment of 
both Forced Vital Capacity (FVC) and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO). See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2007).  
Meeting one of the listed criteria is all that is necessary 
to grant a claim for an increased disability rating to the 
next higher level of disability because the criteria is 
written in the "disjunctive", i.e., each criterion is 
separated by the word "or", indicating that if either of 
the criteria is met, the higher rating should be allowed. 

In this case, however, a pulmonary function test performed in 
connection with the veteran's April 2007 QTC examination does 
not include a DLCO level. Consequently, this examination 
report is inadequate for rating purposes.

Under these circumstances, the RO should schedule the veteran 
for a VA pulmonary examination to determine the current 
nature and severity of his service-connected asbestosis. See 
38 U.S.C.A. § 5103A (West Supp. 2005); see also, Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).  

Accordingly, the case is REMANDED for the following 
development and consideration:

1. The AMC should schedule the veteran 
for a VA pulmonary examination to 
determine the nature and severity of his 
service-connected asbestosis. The claims 
file must be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.

Pulmonary function testing should be 
performed which documents both the 
veteran's Forced Vital Capacity (FVC) as 
well as his Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO).  The examiner 
should also document: (1) whether the 
veteran's maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption 
with cardio respiratory limitation; 15-20 
ml/kg/min; or other; and (2) whether he 
experiences cardiopulmonary limitation, 
cor pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3. After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative (taking 
into consideration all of the evidence 
received since the September 2007 
statement of the case). After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


